DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed April 5, 2021. Claims 1-5 & 7-21 are pending. Claims 6 & 22-34 have been canceled. Claims 1, 7-9, 12, 17 & 21 have been amended.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7, 12-17 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mozsary (US 5,911,700) (“Mozsary” hereinafter) in view of Toles et al. (US 2009/0234276) (“Toles” hereinafter).
In regards to claim 1, Mozsary discloses a device for penetrating tissue, comprising:
a driving actuator housed within a handpiece (12, 110, 113) (i.e., pneumatic drive assembly inside of handpiece 12, 110, 113), said driving actuator having a driving axis and generating reciprocating vibrations when activated (see at least abstract, figs. 1A-B, 2 & 11A-B and col. 11, lines 25-53);
a penetrating member (10, 116) having a proximal end, an opposite distal end, and a lumen extending along a penetrating axis from said proximal end to said distal end, said penetrating member (10, 116) interconnected to said driving actuator (110, 113) receiving said reciprocating vibrations from said driving actuator and linearly reciprocating along said penetrating axis from said reciprocating vibrations; 
a fluid reservoir 126 in fluid communication with said penetrating member (10, 116) (see at least figs. 11A-B);  and

    PNG
    media_image1.png
    291
    417
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    286
    377
    media_image2.png
    Greyscale

a hollow member (26, 128) disposed between and connecting said penetrating member (10, 116) and said fluid reservoir 126 (see at least figs. 11A-B), said hollow member (26, 128) having:
(i)	a first end secured to said penetrating member (10, 116) in fluid communication with said lumen of said penetrating member (10, 116), 
(ii)	a second end being a port for selective attachment to and fluid communication (i.e. to a collection vessel, col. 6, lines 62-67; col. 7, lines 1-3 & 63-67; col. 8, lines 1-4) with said fluid reservoir 126 (see at least figs. 11A-B), and 
(iii)	compliant tubing between said first and second ends, providing fluid communication between said lumen of said penetrating member (10, 116) and said fluid reservoir 126 during linear reciprocation of said penetrating member (10, 116) (see at least col. 6, lines 55-67; col. 7, lines 1-3; col. 8, lines 5-19) and isolating said fluid reservoir 126 from vibrations of said linear reciprocation of said penetrating member (10, 116) (see at least figs. 11A-B and col. 6, lines 55-67 & col. 11, lines 36-40).
Mozsary disclosess a device, as described above, that fails to explicitly teach a device with the fluid reservoir selectively attachable to said handpiece.
However, Toles is analogous art that teaches that it is known to provide a device 

    PNG
    media_image3.png
    259
    443
    media_image3.png
    Greyscale

with the fluid reservoir 21 selectively attachable to said handpiece 1 (see at least figs. 2 & 8-9 and par 0047-0048 & 0124).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Mozsary with the fluid reservoir selectively attachable to said handpiece as taught by Toles since such a modification would amount to applying a known technique (i.e. as taught by Toles) to a known device (i.e. as taught by Mozsary) ready for improvement to achieve a predictable result such as facilitating handling of the device--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 2, Mozsary discloses a device wherein said hollow member 26 is selectively attachable to said penetrating member 10 (i.e. via connector 24) (see at least figs. 1A-B & 2, col. 5, lines 66-67 and col. 6, lines 1-18).
In regards to claim 3, Mozsary discloses a device further comprising a hub 24 at said proximal end of said penetrating member 10, wherein said hollow member 26 is selectively attachable to said hub 24 (see at least figs. 1A-B & 2, col. 5, lines 66-67 and col. 6, lines 1-18; col. 7, lines 39-54).
In regards to claim 4, Mozsary discloses a device wherein said first end of said hollow member 26 is selectively attachable to said hub 24 (see at least figs. 1A-B & 2, col. 5, lines 66-67 and col. 6, lines 1-18).
In regards to claim 5, Mozsary discloses a device wherein said hollow member 26 is axially aligned with said penetrating axis (see at least figs. 1A-B & 2; col. 7, lines 4-19).
In regards to claim 7, Mozsary discloses a device wherein said fluid reservoir is a syringe 126 (see at least figs. 11A-B).
In regards to claim 12, Mozsary discloses a device, said fluid reservoir 126 further comprising a reservoir axis (see at least figs. 11A-B).
In regards to claim 13, Mozsary discloses a device wherein said reservoir axis is at an oblique angle relative to said penetrating axis (see at least figs. 11A-B).
In regards to claim 14, Mozsary discloses a device wherein said driving axis is at an oblique angle relative to said reservoir axis (see at least figs. 11A-B).
In regards to claim 15, Mozsary discloses a device wherein said driving axis is parallel to said penetrating axis (see at least figs. 11A-B).
In regards to claim 16, Mozsary discloses a device further comprising a motor linkage 14 interconnecting said driving actuator (i.e., pneumatic drive assembly inside of handpiece 12) and said penetrating member 10, said motor linkage 14 being parallel to said driving axis (see at least figs. 1A-B; col. 4, lines 60-67; col. 5, lines 1-6; col. 7, lines 4-19).
In regards to claim 17, Mozsary discloses a device further comprising a hub 24 at said proximal end of said penetrating member 10; said first end of said compliant member 26 selectively attachable to said hub 24 (see at least figs. 1A-B & 2, col. 5, lines 66-67 and col. 6, lines 1-18); and a motor linkage 14 extending from said driving actuator (i.e., pneumatic drive assembly inside of handpiece 12), said motor linkage 14 being selectively connectable to said hub 24 (see at least figs. 1A-B; col. 4, lines 60-67; col. 5, lines 1-6; col. 7, lines 4-19).
In regards to claim 19, Mozsary discloses a device wherein said motor linkage 14 further comprises a coupler 28 that is selectively connectable to said hub 24 (see at least fig. 1A; col. 6, lines 2-18).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mozsary (US 5,911,700) (“Mozsary” hereinafter) in view of Toles (‘276) further in view of Clement et al. (US 2014/0102445) (“Clement” hereinafter).
Mozsary as modified by Toles discloses a device, as described above, that fails to explicitly teach a device further comprising a coupling bracket releasably connecting said fluid reservoir to said handpiece at said second end of said hollow member. 
However, Clement teaches that it is known to provide a device further comprising a coupling bracket 17 releasably connecting said fluid reservoir 47 to said handpiece 1 at said second end of said hollow member (6a, 7a) (see at least figs. 2A & 9A-D and par 0054, 0058-0059). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Mozsary as modified by Toles further comprising a coupling bracket releasably connecting said fluid reservoir to said handpiece at said second end of said hollow member as taught by Clement since such a modification would amount to applying a known technique (i.e. as taught by Clement) to a known device (i.e. as taught by Mozsary) ready for improvement to achieve a predictable result such as fixing the penetrating member relative to the handpiece so as to allow oscillation thereof--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mozsary (‘700) in view of Toles (‘276) further in view of Smith et al. (US 5,690,618) (“Smith” hereinafter).
In regards to claim 9, while Mozsary discloses a device with said plunger being selectively movable independent from said linear reciprocation of said penetrating member (see at least figs.11A-B), Mozsary as modified by Toles discloses a device, as described above, that fails to explicitly teach a device further comprising a guide shaft removably connectable to a plunger that is slidably insertable in said fluid reservoir, said guide shaft and said plunger being selectively movable together independent from said linear reciprocation of said penetrating member. However, Smith teaches that it is known to provide a device further comprising a guide shaft (90, 290) removably connectable to a plunger 78 that is slidably insertable in said fluid reservoir 40, said guide shaft (90, 290) and said plunger 78 being selectively movable together (see at least figs. 1, 2A & 3A; col. 4, lines 1-2 & 26-46; col. 7, lines 46-56). Therefore, since Mozsary teaches that the reservoir may be a syringe, pump or other suitable device (see at least figs. 11A-B and col. 11, lines 36-39 thereof), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Mozsary as modified by Toles further comprising a guide shaft removably connectable to a plunger that is slidably insertable in said fluid reservoir, said guide shaft and said plunger being selectively movable together as taught by Smith, independent from said linear reciprocation of said penetrating member as taught by Mozsary since such a modification would amount to applying a known technique (i.e. as taught by Smith) to a known device (i.e. as taught by Mozsary) ready for improvement to achieve a predictable result such as providing a syringe that may be controlled by automated means (see at least abstract of Smith)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 10, Mozsary as modified by Toles discloses a device, as described above, that fails to explicitly teach a device, said fluid reservoir further comprising a reservoir axis, wherein said guide shaft is parallel to said reservoir axis. However, Smith teaches that it is known to provide a device with said fluid reservoir 40 further comprising a reservoir axis, wherein said guide shaft (90, 290) is parallel to said reservoir axis (see at least figs. 1, 2A & 3A; col. 4, lines 1-2 & 26-46; col. 7, lines 46-56). Therefore, since Mozsary teaches that the reservoir may be a syringe, pump or other suitable device (see at least figs. 11A-B and col. 11, lines 36-39 thereof), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Mozsary as modified by Toles with said fluid reservoir further comprising a reservoir axis, wherein said guide shaft is parallel to said reservoir axis as taught by Smith as taught by Mozsary since such a modification would amount to applying a known technique (i.e. as taught by Smith) to a known device (i.e. as taught by Mozsary) ready for improvement to achieve a predictable result such as providing a syringe that may be controlled by automated means (see at least abstract of Smith)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 11, while Mozsary discloses a device with said handpiece (110, 113) further comprising an exterior surface having a power button (130, 132) (see at least figs. 11A-B and col. 11, lines 46-53), Mozsary as modified by Toles discloses a device, as described above, that fails to explicitly teach a device, said guide shaft further comprising an engagement portion configured to receive force for selective movement of said guide shaft, wherein said handpiece is sized and dimensioned to facilitate one-handed operation of said device and said guide shaft. However, Smith teaches that it is known to provide a device with said guide shaft (90, 290) further comprising an engagement portion (i.e., proximal end) configured to receive force for selective movement of said guide shaft (90, 290), wherein said handpiece (14, 204) is sized and dimensioned to facilitate one-handed operation of said device (10, 200) and said guide shaft (90, 290) (see at least figs. 1, 2A & 3A and col. 3, lines 23-50). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Mozsary as modified by Toles with said guide shaft further comprising an engagement portion configured to receive force for selective movement of said guide shaft, wherein said handpiece is sized and dimensioned to facilitate one-handed operation of said device and said guide shaft as taught by Smith since such a modification would amount to applying a known technique (i.e. as taught by Smith) to a known device (i.e. as taught by Mozsary) ready for improvement to achieve a predictable result such as providing a syringe that may be controlled by automated means (see at least abstract of Smith)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mozsary (‘700) in view of Toles (‘276) further in view of Marx et al. (US 2015/0283334).
Mozsary as modified by Toles discloses a device, as described above, that fails to explicitly teach a device wherein said first end of said hollow member includes a groove and said motor linkage engages said groove in selectively connecting to said first end of said hollow member. 
However, Marx et al. teach that it is known to provide a device wherein said hollow member includes a groove and said motor linkage 128 engages said groove in selectively connecting to said hollow member 104 (see at least figs. 8a-12b and par 00126-0143). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Mozsary as modified by Toles wherein said first end of said hollow member thereof includes a groove and said motor linkage engages said groove in selectively connecting to said first end of said hollow member as taught by Marx et al. since such a modification would amount to applying a known technique (i.e. as taught by Marx et al.) to a known device (i.e. as taught by Mozsary) ready for improvement to achieve a predictable result such as interconnecting the hollow member between the syringe and the penetrating member tip by locating the vibrating motor in close proximity to the needle, and thereby provides a very effective transmission of vibration energy to the needle (see at least par 0142 of Marx et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mozsary (‘700) in view of Toles (‘276) further in view of Halverson (US 6,071,260).
Mozsary as modified by Toles discloses a device, as described above, that fails to explicitly teach a device wherein said driving actuator is one of a voice coil, piezoelectric element, DC motor, and a flextensional transducer. 
However, Halverson teaches that it is known to provide a device wherein said driving actuator 46 is a piezoelectric element (i.e., crystals 30, 34) (see at least abstract, figs. 1-3 and col. 4, lines 42-61; col. 5, lines 18-54). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Mozsary as modified by Toles wherein said driving actuator is piezoelectric element as taught by Halverson since such a modification would amount to a simple substitution of one known element (i.e. as taught Mozsary) for another (i.e. as taught by Halverson) to obtain predictable results such as selectively providing ultrasonic vibrations to a pushrod--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mozsary (‘700) in view of Toles (‘276) further in view of Gardineer et al. (US 5,329,927) (“Gardineer” hereinafter).
In regards to claim 20, Mozsary as modified by Toles discloses a device, as described above, that fails to explicitly teach a device wherein said driving actuator is one of a voice coil, piezoelectric element, DC motor, and a flextensional transducer. However, Gardineer teaches that it is known to provide a device wherein said driving actuator 48 is a piezoelectric element (see at least abstract and figs. 3, 7 & 8a; col. 5, lines 55-68; col. 7, lines 4-64 and col. 12, lines 29-56). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Mozsary as modified by Toles wherein said driving actuator is piezoelectric element as taught by Gardineer since such a modification would amount to a simple substitution of one known element (i.e. as taught Mozsary) for another (i.e. as taught by Gardineer et al.) to obtain predictable results such as selectively providing ultrasonic vibrations to a penetrating member--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 21, Mozsary as modified by Toles discloses a device, as described above, that fails to explicitly teach a device further comprising a controller in electrical communication with said driving actuator and configured to operate said driving actuator according to one of: (1) a preselected operating frequency based on tissue to be penetrated, wherein said preselected operating frequency is sufficient to offset at least a portion of damping of oscillatory displacement amplitude resulting from a resonant frequency shift from air to tissue upon insertion of said penetrating member into tissue, wherein said preselected operating frequency is selected from the group consisting of: a.    the resonance frequency of the penetrating member in tissue; b.    a frequency higher than a resonant frequency of said penetrating member 104 in air; c.    in the range of 1/3 to 1/2 octave higher than the resonant frequency of said penetrating member 104 in air; and d.    in the range of 95 - 150 Hz; (ii) an operating frequency that is variably adjustable during use based on a feedback loop to maintain said operating frequency near a resonant frequency; and (iii) preselected driving parameters based on the type of said driving actuator, said preselected driving parameters including settings for torque, frequency and voltage. However, Gardineer teaches that it is known to provide a device further comprising a controller 91 in electrical communication with said driving actuator 48 and configured to operate said driving actuator 48 according to an operating frequency that is variably adjustable during use based on a feedback loop to maintain said operating frequency near a resonant frequency (see at least abstract and figs. 3, 7 & 8a; col. 5, lines 55-68; col. 7, lines 4-64 and col. 12, lines 29-56). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Mozsary as modified by Toles further comprising a controller in electrical 
communication with said driving actuator and configured to operate said driving actuator according to an operating frequency that is variably adjustable during use based on a feedback loop to maintain said operating frequency near a resonant frequency as taught by Gardineer since such a modification would amount to applying a known technique (i.e. as taught by Gardineer et al.) to a known device (i.e. as taught by Mozsary) ready for improvement to achieve a predictable result such as providing flexural vibrations to move the needle and to enable detection of the position of a needle within a body of interest by a color ultrasound imaging system. (see at least abstract of Gardineer)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Response to Arguments
With respect to the prior art rejections, Applicant’s arguments with respect to claim(s) 1-5 & 7-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	With respect to the Claim interpretations, Applicant contends that the terms “driving actuator” and “penetrating member” recite sufficient structure but fails to state exactly which structure in the claim performs the claimed function. Instead, Applicant relies on the structure, material or acts described in the specification and equivalents thereof, i.e., an MPEP definition of a 112(f) interpretation. For example, the term “actuator” is merely defined by Webster’s II New Riverside University Dictionary (1994) to mean “a mechanical device for moving or controlling something.” Instead, the instantly claimed “driving actuator” is for “generating reciprocating vibrations when activated” (see lines 2-4 of claim 1). Similarly, while Applicant asserts that the “penetrating member” is sufficiently supported by claimed structure such as “a proximal end, an opposite distal end, and a lumen,” Applicant inadvertently admits such the claimed structure is insufficient as it clearly fails “to require a sharp point or surface” “that penetrates or pierces tissue.” Therefore, Applicant clearly relies on a 112(f) interpretation to make sense of the limitations “driving actuator” and “penetrating member,” which have been recited in the claims without the respective structures that would allow them to carry out their respective functions.
	In view thereof, the limitations “driving actuator” and “penetrating member” remain interpreted under 112(f) absent an amendment by Applicant to recite the corresponding structures thereof.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5,749,968 to Melanson et al. discloses a device for priming for improved adherence of gels to substrates.
US 2002/0049415 to Fukuda discloses an automatic injection device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENE T TOWA/Primary Examiner, Art Unit 3791